Law Offices Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103-7018 (215) 564-8000 Alan R. Gedrich Direct Dial - (215) 564-8050 agedrich@stradley.com April 25, 2014 VIA EDGAR SUBMISSION Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Alpha Architect ETF Trust Initial Registration Statement on Form N-1A Dear Sir/Madam: Included for initial filing under Section 8 of the Investment Company Act of 1940, as amended (the “1940 Act”), and Section 6 of the Securities Act of 1933, as amended, is the Registration Statement on Form N-1A for Alpha Architect ETF Trust, a statutory trust organized under the laws of the State of Delaware (the “Trust”).A notification of 1940 Act registration has been filed on behalf of the Trust via EDGAR. The Trust will operate as an open-end, management investment company, and initially intends to issue shares in four series: ValueShares U.S. Quantitative Value ETF, ValueShares International Quantitative Value ETF, MomentumShares U.S. Quantitative Momentum ETF and MomentumShares International Quantitative Momentum ETF (the “Funds”).Initially, each Fund intends to offer one class of shares, which will be listed on a national securities exchange, as defined in Section 2(a)(26) of the 1940 Act.Each Fund will be non-diversified for purposes of the 1940 Act.The Funds will rely on exemptive relief granted by the U.S. Securities and Exchange Commission allowing the Funds to operate as actively-managed exchange-traded funds.1 1See Release Nos. IC-30988 (notice of exemptive application) and IC-31018 (order). Please direct questions and comments relating to this filing to me at the above number, or in my absence, to J. Stephen Feinour, Jr. at (215) 564-8521. Sincerely, _/s/ Alan R. Gedrich Alan R. Gedrich, Esquire
